Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending and under examination in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-9 recite the limitation "revitalizing cosmetic composition" which is a relative term. The "revitalizing cosmetic composition can be interpreted to be as simple as water. The scope of "revitalizing cosmetic composition is unclear and confusing. Thus, would be encompassed as water by the unclear scope of the Claim 1-10 Appropriate clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3, 5 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Decaux et al. (WO 2016/146778).
With regards to instant claims 3 and 10, Decaux teaches a method of providing skin with light beans (see Abstract) and repairing cutaneous tissue (see pg 6, line 13+) and treating skin (see pg 18, lines 20+) wherein the revitalizing composition is applied to the skin and the light is applied after having a wavelength of 510-630, 550-790 (see pg 11 lines 3 +) for a period of ranging for 15 secs to 15 mins (see pg 35 lines 15+) wherein the skin marker is collagen I and III (see pg 29, lines 10+, as required by instant claim 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decaux et al. (WO 2016/146778) in view of CN 104323966
With regards to instant claims 3-4 and 10, Decaux teaches a method of providing skin with light beans (see Abstract) and repairing cutaneous tissue (see pg 6, line 13+) and treating skin (see pg 18, lines 20+) wherein the revitalizing composition is applied to the skin and the light is applied after having a wavelength of 510-630, 550-790 (see pg 11 lines 3 +) for a period of ranging for 15 secs to 15 mins (see pg 35 lines 15+) wherein the skin marker is collagen I and III (see pg 29, lines 10+, as required by instant claim 5).
 However, Decaux failed to teach the specific amount of the revitalizing cosmetic composition applied (as required by instant claims 7-9). Nonetheless teaches of applying to the skin as discussed supra.
CN 104323966 teaches applying a hydrotherapy composition of gold water to the face every night  which encompasses over 12 hrs as required by instant claim4 in part.
 	Although neither reference teaches the amount as 0.35-1.5 ml of the revitalizing cosmeticit should be noted that it is a result-effective variable, i.e., a variable that achieves a recognized result and, therefore, the determination of the optimum or workable dosage range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s).
One of ordinary skill in the art would have been motivated based on the determination of a dosage having the optimum therapeutic index is well within the level of the ordinary skill in the art, and the artisan would be motivated to determine the optimum amounts to get the maximum effect of the drug, hence the reference makes obvious the instant invention.  

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        5/17/22